Case 2:19-cv-11029-KSH-CLW Document 14 Filed 07/14/20 Page 1 of 2 PageID: 435



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 EVANSTON INSURANCE COMPANY,
                                                        Civil No.: 19-cv-11029 (KSH) (CLW)
                      Plaintiff,


        v.

 M & M GENERAL CARPENTRY, LLC,
 M & M CARPENTRY CONTRACTORS, LLC,
 and NORMA URGILES SAETEROS as
 Administrator Ad Prosequendum for THE                       ORDER AND JUDGMENT
 ESTATE OF WILSON PATRICIO SAITEROS
 ENRIQUE,

                      Defendants.

       THIS MATTER having been opened to the Court on motion of Kennedys CMK LLP,

attorneys for plaintiff Evanston Insurance Company (“Evanston”), for the entry of default

judgment against defendant M & M General Carpentry, LLC, M & M Carpentry Contractors, LLC,

and Norma Urgiles Saeteros as Administrator Ad Prosequendum for the Estate of Wilson Patricio

Saiteros Enrique (collectively, “defendants”), and it appearing that the summons and amended

complaint were duly served on defendants, and default having been previously entered against

defendants for their failure to plead or otherwise defendant in this action; and the Court having

considered the moving papers, and no opposition having been filed; and for the reasons set forth

in the opinion filed herewith,

       IT IS on this 14th day of July, 2020,

       ORDERED that Evanston’s motion for final judgment by default (D.E. 11) is

GRANTED; and it is further

       ORDERED that default judgment is hereby entered in favor of Evanston and against

defendants in this declaratory judgment insurance action; and it is further


                                                 1
Case 2:19-cv-11029-KSH-CLW Document 14 Filed 07/14/20 Page 2 of 2 PageID: 436



          ORDERED that Evanston owes no coverage obligation to defendants M & M General

Carpentry, LLC and M & M Carpentry Contractors, LLC, for any claims that have been or may

be asserted in the lawsuit styled Patrik Leonel Saiteros Urgiles, Kevin Alexander Saiteros Urgiles,

and Yadira Nicole Saiteros Urgiles, through their Guardian Ad Litem Norma Urgiles Saeteros,

Administrator Ad Prosequendum for the Estate of Wilson Patricio Saiteros Enrique, Deceased v.

BCS Marketing Solutions, Inc., BCS Construction, M & M Carpentry Contractors LLC, and M &

M General Carpentry LLC, Docket No. ESX-L-6227-17; and it is further

          ORDERED that defendant Norma Urgiles Saeteros, Administrator Ad Prosequendum for

the Estate of Wilson Patricio Saiteros Enrique, is bound by the declaration of no coverage as to

defendants M & M General Carpentry, LLC and M & M Carpentry Contractors, LLC; and it is

further

          ORDERED that a copy of this order and judgment shall be served upon all parties within

seven days of receipt.

          The Clerk of the Court is directed to close this case.


                                                                   /s/ Katharine S. Hayden
                                                                   Katharine S. Hayden, U.S.D.J.




                                                    2
